Citation Nr: 0109326	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-06 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for seizures as residuals 
of a head injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


REMAND

The veteran had active duty from April 1980 to March 1983 and 
from November 1990 to April 1991 and served in the Georgia 
Army National Guard from April 1983 to November 1998.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In November 2000, the veteran was afforded a 
hearing before the undersigned Board member.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran claims that he has seizures as residuals of a 
head injury in service. 
Records indicate that in September 1998, while on inactive 
duty for training (INADUTRA), the veteran experienced a 
seizure.  Private medical records include a clinical 
impression of alcohol-related seizures versus new onset of 
seizure disorder; a past history of alcohol abuse was noted.

According to a February 1999 VA neurological examination 
report, the veteran gave a history of serving in the tank 
crew from 1980 to 1983 in service and then in the National 
Guard through 1998.  He said that, in 1996, he was in the 
driver's hatch of a tank that flipped and rolled over while 
going around a curve.  The veteran removed his helmet and 
tried to exit and, in doing so, hit his head on the top of 
the tank.  He hit his head and saw blood that he assumed came 
from the back of his scalp, but he did not lose 
consciousness.  The veteran was removed from the tank, 
brought to an emergency room and staples were used to stitch 
his scalp closed.  He had a computed tomography (CT) scan 
that, he was advised, showed bleeding inside his head.  
According to the VA examination report, results of a recent 
magnetic resonance image (MRI) revealed a normal brain and no 
evidence of stroke or hemosiderin (blood in his head).  The 
VA neurologic examiner concluded that the veteran's seizures 
were alcohol-withdrawal seizures and unrelated to any 
significant head trauma. 

At his November 2000 Board hearing, the veteran maintained 
that he never had seizures before the 1994 tank accident that 
caused a head injury that resulted in seizures.  However, the 
Board observes that the veteran's service medical records are 
not associated with the claims file and must be obtained 
prior to consideration of his claim.  

An October 1998 record from the Department of Defense, Office 
of the Adjutant General in Georgia shows that the veteran was 
discharged from the Army National Guard and assigned to UASR 
Control Group (Retired), effective November 1, 1998.  It was 
further noted that "MRPRJ and related records" were to be 
closed out and forwarded to DCS-PA-PSB (Retired Records) IAW 
AR 640-10, not later than 30 days from November 1, 1998.  

In a January 1999 response to the RO records request, the 
Georgia National Guard said that the veteran's complete 
personnel file and medical records were mailed to the 
National Personnel Records Center (NPRC) on January 1, 1999.  
In a March 1999 response to the RO's request for the 
veteran's active duty records, the NPRC advised that the 
"record needed to respond has not yet been retired to code 
13" and that the RO's Form 3101 record request was 
"forwarded to Code 51 for reply."  However, the veteran's 
Report of Transfer or Discharge (DD Form 214) indicates that, 
in March 1983, the veteran was transferred (not discharged), 
to the USAR, CON GP/REINF/RZCPAC, St. Louis, Missouri, 63132 
and that, in April 1991, he was transferred (not discharged) 
to Troop E, 348th Cavalry, PO Box 767, Griffin, Georgia, 
30224-0767.  The January 1999 VA Form 3101 sent to NPRC 
incorrectly shows that the veteran was discharged in March 
1983 and in April 1991.

In April 1999, the RO received a copy of the veteran's 
separation record from the Army National Guard of Georgia 
that reflects that he served from April 21, 1983 to November 
1, 1998 with Troop E, 108th Cavalry, 1015 South Hill Street, 
Griffin, Georgia 30223-4858.  

In April 1999, the RO requested that the veteran complete NA 
Form 13055 and 13075 and he returned the completed forms 
later that month.  The RO submitted them to NPRC but, in May 
1999, the NPRC requested that the RO submit a hard copy of VA 
Form 3101.  It is unclear if the RO resubmitted its record 
request but, nevertheless, the veteran's service medical 
records are not associated with the claims file.  The Board 
believes further development is warranted so that additional 
searches can be conducted for his service medical records, 
prior to consideration of his claims on appeal.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat 2096, 2096-98 (2000) (to be codified at 38. U.S.C. 
§ 5103A).

Accordingly, this case is REMANDED for the following:

1. The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  
The RO should prepare a new VA Form 
3101 that accurately reflects the 
veteran's periods of active duty and 
advises the National Personnel Records 
Center that, in March 1983 and in 
April 1991, he was not discharged but 
was transferred from active duty to 
the USAR, where he served until 
November 1998.  The RO should also 
contact the Georgia Army National 
Guard and request all records for the 
veteran, noting that the records 
indicate that the veteran served with 
Troop E, 108th Cavalry, 1015 South Hill 
Street, Griffin, Georgia 30223-4858 
from April 21, 1983 to November 1, 
1998.  The RO should also take note 
that "MRPRJ and related records were 
to be closed out and forwarded to DCS-
PA-PSB (Retired Records) IAW AR 640-
10".  All requests for service and 
personnel records, and responses 
received, should be associated with 
the claims folder.

2. The RO should obtain the names and 
addresses of all additional medical 
care providers who treated the veteran 
for seizures since 1998.  After 
securing the necessary release, the RO 
should obtain these records.

3. The RO should notify the veteran that 
additional evidence may exist that has 
not yet been presented or secured, 
namely his service medical records.  
The RO should also advise the veteran 
that he might submit additional 
evidence, including medical records, 
physicians' opinions and statements 
from fellow soldiers, in support of 
his claim for service connection.

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





